Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 1 of 36




                SPECIAL MASTER REPORT to JUDGE WANG
                       Submitted November 27, 2019

                   CENTER FOR LEGAL ADVOCACY, d/b/a
                        DISABILITY LAW COLORADO,
                                  Plaintiff,
                                      v.
                             MICHELLE BARNES,

       in her official capacity as Executive Director of the Colorado
                     Department of Human Services, and
                              JILL MARSHALL,
  in her official capacity as Chief Executive Officer of the Colorado Mental
                    Health Institute at Pueblo, Defendants.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 2 of 36


                                                                                                     Page 2

 November 27, 2019
                                                                  Re: Civil Action No. 11-cv-02285-NYW

 The Honorable Judge Nina Wang
 United States Magistrate Judge
 District of Colorado
 Alfred A. Arraj United States Courthouse
 901 19th Street
 Denver, CO 80294


 Judge Wang,

 This report serves as our November 28, 2019 status report mandated by the Consent Decree
 filed March 15, 2019 pursuant to Case No. 1:11-cv-02285-NYW. As you know, the Consent
 Decree (following your earlier court order) requires us to monitor progress and provide
 recommendations for improvement to the Colorado Department of Human Services (CDHS).
 Specifically, the Consent Decree (p.24) indicates,

        (i) As part of the duties, the Special Master shall provide the Court and the Parties with status
        reports every other month for the first six months, and then quarterly thereafter. The Special
        Master’s status report was submitted on January 28, 2019. Dkt. 146. The next report shall be
        submitted to the Court and the Parties on March 28, 2019, and then May 28, 2019, and then
        quarterly thereafter. Such reports shall address the Department’s compliance with the
        timeframe requirements of the Consent Decree concerning Competency Services and shall
        provide a detailed summary of information and recommendations the Special Master believes
        the Court and Parties should consider relating to the Department’s compliance with the
        Consent Decree timeframes concerning Competency Services.

        (ii) The Special Master’s report shall include, but is not limited to, reporting on the number of
        Pretrial Detainees ordered to receive Competency Services, an assessment of the
        Department’s operations, systems, and admissions practices and policies relating to the
        Department’s ability to comply with the Consent Decree timeframes, and guidance to the
        Department for improvement and increasing efficiencies in these areas.

 Since our appointment as Special Master on January 2, 2019, the parties entered into mediation,
 resulting in the Consent Decree filed March 15, 2019. This Consent Decree prescribed a variety
 of steps the Department must take to improve the competency assessment and restoration
 system in Colorado, and eventually attain compliance with all time frames and deadlines
 mandated in the Consent Decree. The Department has initiated many of these steps,
 demonstrating meaningful progress, in ways we detail through the remainder of this report. In
 particular, this report will focus on developments since our prior quarterly report, which was
 submitted August 28, 2019.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 3 of 36


                                                                                                                                            Page 3



                                                     TABLE OF CONTENTS


 INTRODUCTION........................................................................................................................... 4
    KEY METRICS FOR PROGRESS: COMPLIANCE WITH TIME FRAME REQUIREMENTS................................ 8
      KEY METRIC: COMPETENCE EVALUATION TIME FRAMES ................................................................ 9
      KEY METRIC: COMPETENCE RESTORATION TIME FRAMES............................................................. 10
      KEY METRIC: THE WAITLIST FOR COMPETENCE RESTORATION SERVICES ...................................... 12
 CONSENT DECREE SECTION VI UPDATES ................................................................................... 13
    ADMISSION OF PRETRIAL DETAINEES FOR INPATIENT COMPETENCY EVALUATIONS AND RESTORATION
    TREATMENT ...................................................................................................................................... 13
      Wait Times for Inpatient Evaluation .............................................................................................. 14
      Wait Times for Inpatient Restoration............................................................................................. 16
    PERFORMANCE OF JAIL COMPETENCY EVALUATIONS ........................................................................ 18
    INTERIM JAIL MENTAL HEALTH TREATMENT ...................................................................................... 21
    RELEASE OF PRETRIAL DETAINEES FOR COMMUNITY-BASED RESTORATION TREATMENT .................. 23
    TRANSPORTATION OF PRETRIAL DETAINEES ...................................................................................... 26
    NOTIFICATION OF NON-COMPLIANCE WITH TIME FRAMES ............................................................... 27
 CONSENT DECREE SECTION VII UPDATES .................................................................................. 29
    CIVIL BED FREEZE............................................................................................................................... 29
    COMPREHENSIVE AND COHESIVE PLAN ............................................................................................. 30
    INCREASE COMMUNITY RESTORATION SERVICES .............................................................................. 32
 CONCLUSION ............................................................................................................................ 36
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 4 of 36


                                                                                              Page 4


 INTRODUCTION
 The Consent Decree filed March 15, 2019 prescribed a variety of steps the Department must
 take, and timelines it must meet, to improve the competency assessment and restoration system
 in Colorado. After the Consent Decree was filed in March, the Department began taking many of
 these steps (detailed through the remainder of this report) in ways that we consider generally
 responsive, and in ways that appear to recognize the gravity and complexity of the challenges
 they face.

 Broadly speaking, we consider three goals of the Consent Decree to be primary:
        a) Reducing the overall number of people on the waitlist for competence restoration
           services,
        b) Reducing the wait times for people on the waitlist, particularly people with the most
           acute psychiatric illness, and
        c) Reducing harm to people on the waitlist.

 Progress on the first goal has been quite modest, but slight improvements are apparent,
 particularly over the last month. Progress on the second goal has been much more substantial,
 though solely for people with the most acute psychiatric illness. Similarly, progress on the third
 goal has been mixed. The ability to quickly hospitalize those who are most ill has undoubtedly
 reduced the overall scope of human suffering, though there was one suicide among this group
 (described further, below), and those with less acute illness tend to wait in the hospital longer.
 This report details progress on these three primary markers as well as other key developments.

 Progress:
 Key developments include the launch of several new initiatives. Whereas our prior reports
 addressed the Department’s planning and implementation, we are now beginning to see the
 outcomes of those new initiatives the Consent Decree prescribed. Specifically, the Department
 has:

     •   Maintained an active Triage system, a key compromise from the Consent Decree, which
         requires the Department to rapidly (i.e., within 7 days) admit for competence restoration
         the most acutely ill defendants (“Tier 1”) and less rapidly admit those who less urgently
         need hospitalization (“Tier 2”).

     •   Admitted these Tier 1 defendants for inpatient restoration in a prompt manner,
         consistent with the requirements of the Consent Decree. This is the most significant
         improvement to the competency system in several years, and the Department has
         maintained near-perfect compliance with these ambitious seven-day requirements.

     •   Launched the Forensic Support Team (FST), another key component of the Consent
         Decree. The FST has just begun monitoring incompetent-to-proceed (ITP) defendants in
         jail awaiting hospitalization, and has intervened well in several crisis and emergency
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 5 of 36


                                                                                                Page 5

         situations. The presence of a team to monitor the defendants on the waitlist is a
         significant improvement over last year, when the Department had no such service, and a
         fundamental change to the Colorado competency system.

     •   Coordinated a draft of the Department’s “comprehensive and cohesive plan” for
         competency services in Colorado with the Governor’s task force on competency-related
         issues.

     •   Maintained and expanded data systems, analysis, and reporting of competency-related
         information.

     •   Implemented enhanced competency evaluation reports, consistent with mandates from
         the Consent Decree and SB19-223. These reports now include more in-depth
         information regarding competency of the defendant as well as opinions on placement
         for restoration (inpatient vs. community-based restoration) and urgency of clinical need
         (Tier 1 vs. Tier 2). A large training event for evaluators, led by a national expert, further
         aided Department evaluators in these goals.

     •   Opened 18 new beds for competency restoration at the Boulder County Jail’s RISE
         program. This program replicates the RISE program at Arapahoe County Jail.

     •   Opened new contracted beds at one private hospital in the metro area, for a total of five
         new beds (with an additional three in the near future).

     •   Finally, via the Fines Committee prescribed by the Consent Decree (p.17), the
         Department, Disability Law Colorado (DLC), and the Special Master have collaborated
         with the Colorado Coalition for the Homeless to fund Fusion Studios, which will provide
         housing in the community to many competency-involved individuals over the next five
         years, beginning by January 2020.

 As anticipated in our last report, these developments have yielded some progress towards
 meeting key time frame requirements. In short, defendants opined to be Tier 1 are now
 admitted to CMHIP promptly, within the Consent Decree’s 7-day timeframe. However, the
 overall size of the waitlist remains only slightly lower than in March 2019, and the wait for Tier 2
 defendants has decreased only slightly.

 Challenges:
 The Department has also experienced significant setbacks and challenges. Recently, one
 defendant on the waitlist for hospitalization committed suicide before she was transferred to the
 hospital. There were also two suicides among individuals involved in competence-restoration
 services in the community (though these do not fall directly within the scope of the Consent
 Decree). These incidents, and other developments, underscore some of the current challenges
 for the Department, including:
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 6 of 36


                                                                                                    Page 6



     •   Using the newly launched Forensic Support Team (FST) to aid defendants found
         incompetent to proceed (ITP) who are either in jail awaiting transfer to Colorado Mental
         Health Institute at Pueblo (CMHIP) or in the community receiving community-based
         restoration treatment. The FST launched in earnest somewhat behind schedule, and
         continues to clarify its role vis-a-vis the complementary Court-operated Bridges Court
         Liaison program and clarify its role with defendants in the community. As the
         Department knows, the first several months after launching any new initiative will require
         significant monitoring, revision, and changes as unanticipated challenges inevitably arise.

     •   Accelerating restoration services for defendants designated Tier 2. Whereas the
         Department has been remarkably prompt in hospitalizing the Tier 1 patients, full
         adherence to the Consent Decree will require improving timely service to Tier 2
         defendants as well.

     •   Appropriately responding to the recent suicides among competence-involved individuals,
         and learning from these incidents to prevent others.1 Frankly, suicides (and other human
         suffering among defendants in the competency system) are exactly the type of outcome
         the Consent Decree attempts to minimize. Though not all the factors surrounding these
         incidents are under Department control, the Department must learn from these incidents
         to prevent similar situations.

     •   Ensuring that sheriff’s departments and county jails are better prepared to provide
         enhanced mental health services for defendants awaiting competency services in local
         county jails. This funding was provided by SB19-223; while the response to requests for
         proposals has been largely unanimous, the scope and breadth of services varies widely –
         such that some counties may still be operating with inadequate in-jail mental health
         services. Lessons from the recent in-jail suicide should shape future Department
         collaborations with the jails.

 Beyond these emerging challenges, some of the primary challenges (i.e., the areas for closest
 scrutiny and support) we identified in our prior quarterly report remain:

     •   Better educating the court and the bar about the triage system and other new
         interventions, so that they will act in ways that support the triage system and the broader


 1
   Our discussion of these recent suicides is limited in detail, because we are still awaiting crucial
 information about the incidents. To be clear, our impression is that the Department has responded
 rapidly and appears generally responsive to our requests for information. But the incident involved jail-
 based mental health services from a contracted mental health care provider, and we do not have full or
 prompt access to information from that source. We have requested all relevant records relating to both
 the in-jail suicide and the in-community suicides and we anticipate further discussion of these in our
 subsequent report. We may also decide to submit a separate confidential report, if indicated.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 7 of 36


                                                                                             Page 7

        goals of admitting the most acutely ill defendants most rapidly. These educational efforts
        will need to be prompt and assertive in order to help courts understand and support new
        procedures and less often issue “show cause” orders that compromise CDHS goals of
        triaging by greatest clinical need. Although the Department has described some
        dissemination efforts, further dissemination efforts remain crucial in the very near future.

    •   Ensuring adequate training and reliability among evaluators as they learn to include
        triage opinions and restoration placement recommendations in their competence
        evaluation reports. As we have discussed with the Department, the initial training efforts
        were inadequate and delayed. Consequently, evaluators have been deeply frustrated
        and morale has been strained. More recently, we have taken a more active role with
        evaluators. The Department has made changes to evaluator leadership and has better
        engaged evaluators and supervisors. Morale and progress seems to be improving.

    •   Monitoring both the FST and the Community-Based Restoration Treatment (CBRT)
        systems. These systems (especially the FST) are relatively new programs, and both
        appear to be experiencing some understandable identity confusion and growing pains.
        Both have experienced suicide either directly or indirectly, neither have a functioning
        data collection or analysis system in operation, and both experience role confusion from
        outside stakeholders. We therefore devoted more space to these two programs in this
        quarterly report than in previous reports; potential problem areas and suggested
        recommendations are discussed in their respective sections.

 Overall, we continue to affirm the Department’s efforts to enact the changes prescribed in the
 Consent Decree. Their efforts to comply with the Consent Decree have been well-conceived and
 usually well-executed. However, the recent suicides require significant attention: identifying
 root causes and lessons learned, then making necessary changes immediately. We remain
 encouraged by: the triage system, improving morale of Court Services evaluators, CBRT service
 availability, and the increased role of the FST. But it remains crucial to address some of the more
 persistent problems: long waitlists for Tier 2 individuals, poor leverage with interim jail mental
 health services, looming shortages of Court Services evaluators, poor data management in
 certain areas, and lingering role confusion with the Bridges program.

 We begin by addressing the Department’s compliance with time frame requirements, because
 this is the primary focus of the Consent Decree (and the focus that the Consent Decree
 prescribes for these quarterly reports). Indeed, we consider these time frames our “key metrics”
 — or primary markers of progress — that we review in each quarterly report. However, we then
 expand to address the other interventions prescribed by the Consent Decree because progress in
 these interventions will likely contribute to progress in achieving the overall goal of compliance
 with time frame requirements.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 8 of 36


                                                                                                     Page 8




 KEY METRICS FOR PROGRESS: COMPLIANCE WITH TIME FRAME REQUIREMENTS

 As prescribed in the Consent Decree, a primary focus of these quarterly reports must be the
 Department’s compliance with time frame requirements:

        (i) As part of the duties, the Special Master shall provide the Court and the Parties with status
        reports ... Such reports shall address the Department’s compliance with the timeframe
        requirements of the Consent Decree concerning Competency Services and shall provide a
        detailed summary of information and recommendations the Special Master believes the Court
        and Parties should consider relating to the Department’s compliance with the Consent Decree
        timeframes concerning Competency Services. (Consent Decree p.24)

        (ii) The Special Master’s report shall include, but is not limited to, reporting on the number of
        Pretrial Detainees ordered to receive Competency Services, an assessment of the
        Department’s operations, systems, and admissions practices and policies relating to the
        Department’s ability to comply with the Consent Decree timeframes, and guidance to the
        Department for improvement and increasing efficiencies in these areas.

 Therefore, a primary focus of our review is the Department’s progress in meeting the time
 frames delineated in the Consent Decree. This includes both time frames for competence
 evaluation and for competence restoration. We anticipate that these will be the key metrics to
 demonstrate progress over the next few years, so they are our starting point in the report, as
 well as a primary focus. Of course, performance in meeting these time frames depends greatly
 on enacting the other steps prescribed in the Consent Decree, so subsequent sections of the
 report review those steps in greater detail.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 9 of 36


                                                                                                    Page 9


 KEY METRIC: COMPETENCE EVALUATION TIME FRAMES

 As summarized in the table below, the Department has been meeting the timelines for
 competence evaluation that the Consent Decree prescribed beginning June 2019. Indeed, the
 Department was meeting these evaluation time frames even before June 2019.


       Average Wait Times for Competence Evaluation Services2

                            Jun-Jul    Aug         Sep       Oct        June 2019    January 2020
                             2019      2019       2019      2019       Requirement   Requirement

       Jail-based
       Competency            22.8        22.3     21.3      23.7*         28 days      28 days
       Evaluations

       Inpatient
       Competency            12.8        20*      12.7      20.8*         21 days      21 days
       Evaluations

 * = at least one defendant waited longer than max time frame for the evaluation

 Generally, timely competence evaluation has been a relative strength of the Department. Well
 before the recent Consent Decree, they followed the national trend of de-centralizing
 evaluations, moving them from solely an inpatient service to a localized service in the
 community. During recent history, their evaluations have almost always met the prescribed time
 frames. Recently, however, their success in meeting these time frames appears more tenuous,
 as they lack an adequate workforce of evaluators and (as of the most recent data from this
 week) they appear close to missing some evaluation deadlines. This vulnerability underscores
 the need to rapidly recruit and retain good forensic evaluators (discussed later in this report).
 Similarly, we anticipate the Department will need to take additional steps over the next year to
 maintain their compliance, particularly when the prescribed time frames decrease to 21 days in
 July 2020.

 Overall, the Department has performed well with respect to competence evaluation time frames
 over the past year, but will need to aggressively and rapidly improve the evaluator workforce to
 maintain this compliance.




 2
  Data from October 2019 is the most recent data available from CDHS. Average wait times for Jun-Jul
 2019 reflect a reasonable approximation of the average wait times; exact sample sizes were not used to
 calculate a precise average.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 10 of 36


                                                                                                          Page 10


  KEY METRIC: COMPETENCE RESTORATION TIME FRAMES

  In contrast to their prompt evaluation services, the Department has consistently failed to provide
  prompt restoration services. In the months before the Triage system launched, defendants who
  were admitted for inpatient restoration treatment at CMHIP or RISE waited, on average, 71
  days.3 Of course, this figure included all defendants referred for restoration, without distinction
  between those with more, versus less, acute needs. Since then, however, the Department
  launched on June 1, 2019 the Consent-Decree-mandated triage system,4 designed to prioritize
  the defendants with the most acute clinical needs (“Tier 1”) over those with less acute clinical
  needs (“Tier 2”). Tier 1 defendants must receive services within 7 days of the competency
  hearing, whereas Tier 2 defendants need not receive services for 56 days (with Tier 2 deadlines
  shortening in the future).

  Overall, recent CDHS monthly reports describe excellent adherence to the 7-day deadline for
  defendants whom the court has designated as Tier 1 (i.e., average wait times well under 7 days).5
  However, wait times for Tier 2 defendants still far exceed the time frames prescribed in the
  Consent Decree (i.e., average wait times exceeding 80 days, well beyond the required 56 days).


          Average Wait Times for Inpatient Competence Restoration Services6

                        Jun-Jul    Aug 2019        Sep         Oct        June 2019           January 2020
                         2019                     2019        2019       Requirement          Requirement

          Tier 1         3.64*           3.2       5.2         3.7          7 days               7 days

          Tier 2        87.2**        80.8**     99.8**      94.5**         56 days             49 days

  * = at least one defendant waited longer than maximum time frame for restoration services
  ** = most defendants waited longer than maximum time frame for restoration services

  However, each of these summary statistics requires more discussion. First, the figures for Tier 1
  defendants reflect only Tier 1 defendants as defined in the Consent Decree; that is, defendants
  whom the court has designated as Tier 1 and ordered to the hospital. This represents only a



  3
   Average waiting period November 2018 – April 2019, as calculated from data provided by the
  Department (see p.7 of their Monthly report filed May 7, 2019).

  4
      See Consent Decree paragraph 43.

  5
      According to Special Master Compliance Plan report October 2019 p.10 (submitted November 7, 2019).

  6
   Average wait times for Tier 2 defendants reflect a reasonable approximation of the average wait times;
  exact sample sizes were not used to calculate a precise average.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 11 of 36


                                                                                                     Page 11

  fraction of the number of defendants whom CDHS evaluators have recommended as Tier 1 (for
  example, the June figure is based on two defendants and the July figure is based on 7
  defendants) because some are admitted to CMHIP or have charges dismissed before the court
  enters an order designating them as Tier 1.


            An initial process review:
             Shortly after the launch of the triage system, we conducted individualized reviews
            of the first 53 cases in which Court Services evaluators opined defendants as Tier 1
            to ensure that each of these defendants were indeed admitted as required within
            the Consent Decree time frames. As written in our August 2019 report:

                We view this Tier 1 population as the heart of the Consent Decree — those
                defendants who are identified most urgently needing hospital-level care — and
                we must ensure that their needs are met in ways consistent with the letter and
                spirit of the Consent Decree. We look forward to reviewing CDHS’s detailed
                account of each Tier 1 defendant’s pathway, and reporting this information to
                you in our next quarterly report to the Court.

            As a result of this initial review, we are confident that each defendant opined Tier 1
            and ordered by the court to inpatient restoration within 7 days of their adjudication
            was indeed admitted to CMHIP within that time frame.

  To date, the Department reports that a total of 83 individuals have been opined as Tier 1 by
  Court Services Evaluators and admitted to CMHIP via the Consent Decree criteria. Of these, 81
  were admitted within the 7-day maximum time frame. In many respects, this summary bodes
  well for CDHS efforts to implement the triage system. According to CDHS administrators and
  data management personnel, the vast majority of defendants whom evaluators designate as Tier
  1 are admitted to the hospital promptly (i.e., well within seven days), and often even before the
  Court designates them as Tier 1 and orders admission. For those that have not, CDHS has
  offered what appear to be plausible explanations.

  Regarding Tier 2 defendants, progress has been limited. Average wait times still far exceed the
  time limits in the Consent Decree, just as they did for all defendants in prior months. Tier 2
  defendants have typically waited between 81 and 100 days between August and October 2019,
  when the maximum time frame for that time period was 56 days. Thus, the Tier 1 figures
  suggest that the Triage System serves the purpose for which it was designed: prioritizing the
  most acutely ill defendants and moving them into the hospital rapidly. However, the Tier 2
  figures reveal that CDHS continues to struggle with some of the primary challenges that
  prompted the Consent Decree: responding to the volume of defendants referred for inpatient
  restoration, and admitting them into the hospital within a reasonable time frame.

  Overall, Tier 1 admissions occur on time, while Tier 2 admissions still far exceed maximum
  admission time frames.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 12 of 36


                                                                                                     Page 12




  KEY METRIC: THE WAITLIST FOR COMPETENCE RESTORATION SERVICES

  Beyond the wait times for restoration services (and progress towards the time frame
  requirements of the Consent Decree), another key metric for gauging the Department’s progress
  is the waiting list for competence restoration services. In the months preceding launch of the
  Triage system, the waitlist averaged around 150 to 180 defendants.7 But again, with the
  initiation of the Triage system on June 1, we must consider the waitlist according to Tier status.
  Central to the Triage system is an acknowledgement that some incompetent defendants are so
  acutely ill that they require treatment almost immediately (Tier 1, who require treatment within
  7 days), whereas others can safely await treatment (Tier 2, who can wait several weeks).


  Number of Defendants on Waiting List for Inpatient Restoration8
                      March 2019         July 2019         Aug 2019          Sep 2019           Oct 2019
      Combined            157

       Tier 1             N/A                1                 0                 0                  0

       Tier 2             N/A               168               169               152                145




  The number of persons on the waitlist is still quite high. This number is driven largely by the
  number of court orders that OBH receives, but can be decreased by the availability of inpatient
  restoration beds and alternative restoration settings. The number has fluctuated since March
  2019, but overall has decreased slightly since then.

  Overall, there has been a slight, but meaningful, decrease in the number of individuals on the
  waitlist for restoration services over the past quarter. This decrease appears genuinely
  attributable to Department interventions and not simply to a decrease in referrals.




  7
   At present, the Department provides waitlist data as daily figures, so the monthly figures in the table
  reflect averaged daily figures.

  8
   According to the Department’s Special Master Compliance Plan report October 2019 p.10 (submitted
  November 7, 2019).
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 13 of 36


                                                                                                   Page 13


  CONSENT DECREE SECTION VI UPDATES

  ADMISSION OF PRETRIAL DETAINEES9 FOR INPATIENT COMPETENCY EVALUATIONS
  AND RESTORATION TREATMENT

        33. (a) Admission of Pretrial Detainees for Inpatient Competency Evaluations and Restoration
        Treatment. The Department shall Offer Admission to Pretrial Detainees to the Hospital for Inpatient
        Restoration Treatment or Inpatient Competency Evaluations pursuant to the attached table (Table 1).
        Compliance with this measure shall be calculated based on the number of Days Waiting for each
        Pretrial Detainee.

  The Consent Decree prescribes the following time frames for admitting defendants to inpatient
  competence restoration and for performing competence evaluations (whether inpatient or in
  jail).10 Admission time frames become progressively shorter at each six-month increment.
  Evaluation time frames are reduced in July 2020.


                          Tier 1: Maximum      Tier 2: Maximum      Maximum Time to      Maximum time to
      Deadlines             Time to Offer        Time to Offer       Offer Admission      Complete Jail
                            Admission for        Admission for        for Inpatient       Competency
                              Inpatient            Inpatient          Competency           Evaluations
                             Restoration          Restoration          Evaluations

      June 1, 2019              7 days              56 days              21 days              28 days

      January 1, 2020           7 days              49 days              21 days              28 days

      July 1, 2020              7 days              42 days              14 days              21 days

      January 1, 2021           7 days              35 days              14 days              21 days

      July 1, 2021              7 days              28 days              14 days              21 days


  As summarized earlier in this report (“Key Metrics”), the Department generally meets June 1 time
  frames for competency evaluations, and even meets the time frame for admitting Tier 1
  defendants to restoration. But they far exceed the time frames for Tier 2 admissions to
  competency restoration.




  9
   “Pretrial Detainee” means a person who is being held in the custody of a County Jail and whom a court
  has ordered to undergo Competency Services. Persons serving a sentence in the Department of
  Corrections and juveniles are excluded from this Consent Decree.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 14 of 36


                                                                                                       Page 14


  Wait Times for Inpatient Evaluation

  As detailed below, the Department has been quite successful in timely admission for inpatient
  competence evaluations (versus restoration):


   Recent Wait Times for Inpatient Evaluation

              Month             Number admitted to        Average days waited         People who waited more
                                CHMIP for inpatient       prior to admission to            than 28 days
                                   evaluation                CMHIP or RISE

             Oct 2019                     5                       20.8*                            2

             Sep 2019                     2                        12.7                            0

             Aug 2019                     9                        20.0                            1

       May - Jul 2019 average           14.7                       12.3                            0

         March 2019 total                 18                       16.4                            1

  * = at least one defendant waited longer than max time frame for inpatient evaluation services

  Over the past three months, an average of 5.3 people per month were admitted for an inpatient
  evaluation at CMHIP (compared to a 14.7 average for the previous quarter). The average wait
  time for admission to CMHIP for inpatient competency evaluation was 17.8 days (more than 5
  days longer than the average for the previous quarter). Although the number of admissions was
  much lower than the previous quarter, the wait time is longer and more people have waited
  longer than the maximum 28-day time frame. The reason for this discrepancy is unclear, but
  likely relates to Department efforts to admit Tier 1 patients for restoration within the 7-day
  timeframe (which inevitably causes longer waits for other admissions). Although the
  Department has continued to handle most of these inpatient evaluations as “same-day”
  evaluations, which do not require full admission and multi-day stay (thereby reserving hospital
  beds for those who need them more), the waits are increasing. This is in contrast to the previous
  quarter, which showed a shorter wait time and no persons waiting more than 28 days. Overall
  then, the Department did not consistently meet the time frames for inpatient competence
  evaluation.




  10
    Fine amounts are tied to delays beyond each of the time frames listed. However, these fines are
  discussed elsewhere in this report.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 15 of 36


                                                                                                     Page 15



  According to CDHS reports, only a fraction of those defendants ordered for inpatient evaluation
  actually met the strict criteria for involuntary hospitalization (C.R.S. § 27-65-105).11 Specifically,
  CDHS reported that during the past 3 months, 50% of admissions for inpatient evaluation met
  that strict “27-65” criteria for involuntary hospitalization.12 This contrasts with the earlier 20%
  rate, calculated when more defendants were sent to CMHIP for inpatient evaluation. In most
  respects, this is a positive trend: fewer defendants are sent for inpatient evaluation, and of that
  smaller group more meet inpatient admission criteria. That is, those ordered to the hospital
  were more likely to be those who met criteria for hospitalization. On the other hand, the
  average wait time for admission is longer than before, and more people are waiting more than
  28 days before admission, a problem that becomes even more important if those delayed are
  those patients who meet “27-65” criteria and likely need prompt hospitalization.




  11
    C.R.S. § 27-65-105: (1) Emergency procedure may be invoked under either one of the following two
  conditions:
  (a)(I) When any person appears to have a mental health disorder and, as a result of such mental health
  disorder, appears to be an imminent danger to others or to himself or herself or appears to be gravely
  disabled, then an intervening professional, as specified in subsection (1)(a)(II) of this section, upon
  probable cause and with such assistance as may be required, may take the person into custody, or cause
  the person to be taken into custody, and placed in a facility designated or approved by the executive
  director for a seventy-two-hour treatment and evaluation…
  (b) Upon an affidavit sworn to or affirmed before a judge that relates sufficient facts to establish that a
  person appears to have a mental health disorder and, as a result of the mental health disorder, appears
  to be an imminent danger to others or to himself or herself or appears to be gravely disabled, the court
  may order the person described in the affidavit to be taken into custody and placed in a facility
  designated or approved by the executive director for a seventy-two-hour treatment and evaluation.

  12
       From the November 7, 2019 CDHS Monthly Compliance Plan Report (p.17).
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 16 of 36


                                                                                                  Page 16


  Wait Times for Inpatient Restoration

  Compared to the timely inpatient evaluations, there are far more concerns regarding inpatient
  restoration at CMHIP. Over the past few years, wait times consistently exceeded the 30-day time
  frames mandated by an earlier Settlement Agreement. However, the required time frames
  changed as of June 1, 2019, per the Consent Decree. The maximum time frame for many
  defendants (those labeled as Tier 2) waiting in jails has been extended to 56 days. The time
  frame for defendants with the most urgent clinical needs (those labeled Tier 1) is now only 7
  days.


   Recent Wait Times for Inpatient Restoration13

        Month               Number of people        Average days waited      People who waited more
                         admitted to CMHIP for        for admission to        than the max days for
                          inpatient restoration       CMHIP inpatient          admission to CMHIP
                                                         restoration           inpatient restoration
                            Tier 1        Tier 2     Tier 1       Tier 2         Tier 1      Tier 2

         Oct 19              18            62         3.7           94.5             0        *

         Sep 19              14            65         5.2           99.8             0        *

        Aug 19               24            39         3.2           80.8             0        *

      Jun - Jul 19           10.5          51         3.64          87.2             1        *

        Mar 19                       41                      61.6                        32

  * CDHS has not provided in their monthly report the number of Tier 2 individuals who waited more than
  the maximum allowable days for admission to CMHIP for restoration. We have requested these data.

  As the table reveals, most of the defendants now designated as Tier 2 wait much longer than the
  required 56 days before admission. For example, in October, a total of 62 Tier 2 individuals were
  admitted to CMHIP, with their waiting time for admission averaging 94.5 days. However, the
  much smaller group of patients designated as Tier 1 were admitted rapidly, consistent with the
  mandates of the Consent Decree. In October, a total of 18 Tier 1 individuals were admitted to
  CMHIP, with their days waited prior to admission averaging 3.7 days. To date, a total of 83
  individuals designated as Tier 1 have been admitted within 7 days of being adjudicated as ITP.14

  As noted in our last quarterly report, the Department’s rapid response to those identified as Tier
  1 is remarkable. In many ways, the Tier 1 individuals are the highest priority for the Consent
  Decree and the CDHS competency system. We are pleased that those whom CDHS categorized
  as Tier 1 were admitted rapidly.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 17 of 36


                                                                                                  Page 17

  However, the progress towards meeting Tier 2 timelines remains problematic. Tier 2 individuals
  are mandated to CMHIP, but with less urgency. CMHIP has continued to nimbly create space for
  Tier 1 individuals, inevitably by prioritizing them over Tier 2 individuals. However, Tier 2
  individuals must also be admitted within certain time frames. The only options for reducing their
  wait times are to create space for them in CMHIP (by reducing restoration lengths of stay or
  creating new beds) or to transfer them to community-based treatment (if they are appropriate
  for community treatment). In short, while Tier 1 individuals must be prioritized for admission
  (thereby treating those who need it most), successful compliance with the Consent Decree must
  also reduce Tier 2 time frames; such compliance will demonstrate that CDHS’ competency
  system has created adequate capacity for all levels of competency restoration.




  13
   According to the Department’s Special Master Compliance Plan report October 2019 p.9-10 (submitted
  November 7, 2019).


  14
    Some Tier 1 individuals admitted to CMHIP are not reflected in the table due to timing of admissions
  (primarily persons admitted in early November).
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 18 of 36


                                                                                                  Page 18


  PERFORMANCE OF JAIL COMPETENCY EVALUATIONS

       33. (b) Performance of Jail Competency Evaluations. The Department shall complete all Jail
       Competency Evaluations of a Pretrial Detainee pursuant to the attached table (Table 1), after the
       Department’s receipt of a Court Order directing the evaluation and receipt of Collateral Materials.
       This timeframe requirement shall apply to the following counties: Adams, Alamosa, Arapahoe,
       Boulder, Broomfield, Crowley, Custer, Denver, Douglas, El Paso, Elbert, Fremont, Huerfano,
       Jefferson, Larimer, Mesa, Otero, Pueblo, Teller, and Weld. Counties not specifically identified are
       counties that use the “Hold and Wait” court ordered process. Counties utilizing the Hold and Wait
       Evaluation process will be offered a meeting date within 30 days of the Department’s receipt of the
       Court Order and Collateral Materials, and the evaluation will be completed within 30 days of the
       meeting. Beginning January 1, 2020, counties utilizing the Hold and Wait Evaluation process will be
       offered a meeting date within 30 days of the Department’s receipt of the Court Order and Collateral
       Materials, and the evaluation will be completed within 14 days of the meeting.

  The mandated time limit for a jail-based evaluation is now 28 days, per the Consent Decree.
  According to data they provided, the Department once again achieved almost perfect
  compliance with this time frame.15

  While we affirm their success in meeting these timelines, we also have growing concerns about
  how they have met the timelines, and whether they will be able to continue to do so.
  Specifically,

       •   Evaluation referrals are beginning to exceed the capacity of the current workforce, and
           the Department is for the first time in recent history likely to fail to meet evaluation time
           frames.

       •   Indeed, meeting the time frames in the manner they have been appears unsustainable.
           Our recent review of sample reports and monthly workloads among evaluators has made
           it clear that the Department’s success in meeting timelines has been possible by greatly
           over-relying on one particularly prolific evaluator. This evaluator (who is also employed
           in another role in a CDHS facility) contracts to complete a grossly disproportionate
           number of evaluations, even compared to the full-time employee evaluators, and his
           reports are of disproportionately poor quality. While we understand the apparent
           benefit that this contractor provides (in terms of raw numbers and meeting deadlines)
           we believe the risks of this arrangement far outweigh the benefits. We have emphasized
           to the Department that this evaluator should be completing far fewer evaluations of far
           higher quality. It will be crucial to replace this arrangement with one that relies on
           reasonable workloads and demands higher quality.16


  15
    Data taken from the November 7, 2019 CDHS Monthly Compliance Plan Report covering October
  (p.20).
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 19 of 36


                                                                                                   Page 19



       •   Another challenge in maintaining a strong workforce of evaluators involves morale (as we
           discussed in our prior report). In general, CDHS evaluators have expressed frustration
           with the ways in which CDHS administration implemented the recent changes in
           evaluations that were mandated by the Consent Decree and SB19-223. Evaluators
           complained that implementation has been hasty, ill-defined, and neglected evaluator
           expertise. In many respects, we are sympathetic to the evaluators’ frustrations. We are
           pleased to report that the Department has (albeit belatedly), begun to better enlist
           evaluator expertise and support supervisors in training roles. These significant changes
           seem to have improved morale, but the relationship between administration and
           evaluators has been tenuous. Continued repair to this relationship will be crucial to
           recruiting and retaining the type of evaluator workforce that the Department will need to
           maintain compliance with evaluation time frames.

       •   To their credit, the Department recognizes that their capacity to meet these evaluation
           timelines is tenuous and will require rapid efforts to recruit new employees and
           contractors. They have begun to explore evaluator pay and recruitment strategies in
           other states. Unfortunately, their past recruitment efforts have appeared only marginally
           successful. When we interviewed a sample of evaluators who have undergone (or
           withdrawn from) the Department’s hiring process, it became clear that the process was
           marked by lengthy delays, mixed-messages, and other process flaws that greatly
           discourage the qualified evaluators they would most like to recruit. Some of these flaws
           are described as “bureaucracy” or “bureaucratic delays,” and appear located more in
           CDHS Human Resources or other departments than in the clinical leadership, but some
           were clearly within the control of clinical leadership. It will be crucial for the clinical
           leadership to address all of these barriers to hiring in order to recruit a sufficient
           workforce for timely evaluations.

       •   In particular, on July 1, 2020, the new time frame for jail-based evaluations will decrease
           to 21 days. The Department must produce data well in advance of this change to
           determine how many additional evaluators they will need to hire in order to meet this
           shortened deadline. Their analysis should occur soon enough to adjust the budget and
           secure funding to hire these additional positions (again, we are encouraged to see they
           have recently begun exploring evaluator salaries in other states). Our understanding is
           that the Department has been planning (for many months) a “time study” of evaluator
           workloads and time required, but we encourage them to proceed as soon as possible.
           Data from the past week suggests that the Department may be missing some evaluation
           deadlines for the first time in many months, so prompt efforts to assess and increase the
           capacity of their workforce will be crucial.


  16
    To be clear, our ongoing reviews of reports from CDHS full-time Court Services evaluators continues to
  confirm our impressions that the quality of reports among full-time evaluators is generally quite strong.
  The poor quality reports from this prolific evaluator are a clear outlier.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 20 of 36


                                                                                          Page 20



  Overall, we affirm the Department for their generally consistent compliance with evaluation time
  frames. However, the more we have investigated the evaluation workforce and services, the
  more it becomes clear that their compliance with this timeframe is tenuous. This compliance is
  unlikely to be sustainable without aggressive improvements to the workforce.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 21 of 36


                                                                                                     Page 21




  INTERIM JAIL MENTAL HEALTH TREATMENT17

       34. Interim Jail Mental Health Treatment. If the court does not release the Pretrial Detainee to
       Community-Based Restoration Treatment and the Pretrial Detainee is awaiting receipt of Inpatient
       Restoration Treatment, the Department shall work with the County Jails to develop a program to
       assist in the provision of coordinated services for individuals in accordance with C.R.S. §§ 27-60-
       105 et seq. to screen, treat, assess, and monitor for triage purposes Pretrial Detainees in the least
       restrictive setting possible. This paragraph does not toll or otherwise modify the Department’s
       obligation to Offer Admission to the Pretrial Detainees for Inpatient Restoration Treatment. Interim
       Jail Mental Health Treatment shall not replace or be used as a substitute for Inpatient Restoration
       Treatment but does not preclude the Department from providing Restoration Treatment. A member
       of the Forensic Support Team shall report to the Court Liaison every 10 days concerning the clinical
       status and progress towards competency of the Pretrial Detainee.

  As we have discussed in prior reports, the Department is required to partner with county jails to
  develop a program of coordinated services for individuals receiving competency-related services.
  These services are currently managed statewide through the Jail-Based Behavioral Services
  program (JBBS) and are funded approximately $2.5 million per year by the recently appropriated
  by SB19-223. Essentially, the Department utilizes JBBS as a hub for coordinating subcontracted
  services across Colorado. These subcontracted providers are now asked to provide adequate
  mental health services to inmates involved with competency-related services. Interim mental
  health treatment is critical to screen, monitor, assess, and treat those receiving competency-
  related services in county jails so that they remain physically safe and clinically stable until their
  transfer to competency restoration services.

  However, the structure of JBBS creates some challenges. Because the JBBS-subcontracted
  providers differ across counties and jurisdictions, no two providers are alike, and their services
  differ. Some providers have strong connections with local and private inpatient hospitalization
  facilities, while others have weaker ties. Workforce and qualifications also differ among
  providers. This poses some challenges for CDHS; while individualized services are enhanced
  given the local nature of the providers within JBBS, uniformity and leverage across providers are
  more difficult.

  Since our last quarterly report, all but one county have expressed interest in receiving funding
  for enhanced mental health services. These good developments result from direct,
  individualized outreach from Ms. Shah and Dr. Werthwein (OBH Director) to the few remaining
  sheriff’s offices. Further, OBH prepared a document that lists the scope of OBH-contracted


  17
    “Interim Jail Mental Health Treatment” means mental health treatment of a Pretrial Detainee that is
  performed in the County Jail where the Pretrial Detainee is held while the Pretrial Detainee awaits
  Community-Based or Inpatient Restoration Treatment per Court Order consistent with the time frames in
  the Consent Decree. It is NOT a proxy or substitute for competency restoration services.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 22 of 36


                                                                                              Page 22

  services within each county jail statewide; a review of this document is similarly encouraging in
  that nearly all county jails are providing OBH-supported enhanced mental health services (or are
  in contract negotiations to do so).

  However, significant challenges remain. These contracts with county jails embody a wide variety
  of depth and breadth of services. There is little uniformity among the contracts. Moreover, OBH
  has very little leverage over these services aside from the contract. Quality of services,
  frequency of communication, and fidelity to expectations are rather loosely assured without a
  stringent contracting and quality management oversight. Unfortunately, OBH has few resources
  to provide this oversight, so in reality the actual mental health services available in county jails
  could be inadequate. OBH has proposed to develop an “inter-agency agreement” which would
  allow for more oversight and more flexibility in service changes, rather than utilizing individual
  contracts; although supported by both DLC and the Special Masters, such an agreement will not
  be ready before March 2020.

  Many of these concerns about quality, frequency, and intensity of mental health services are
  highlighted by the recent suicide in Pitkin County Jail. At least based on initial investigation,
  there appear to be substantial concerns about the response to the deceased’s mental health
  needs from both the Pitkin County sheriff’s office and their third-party mental health provider.
  These concerns only heighten the need to ensure quality and adequacy of mental health services
  and responses in county jails. We have appreciated and supported the Department’s response
  since that incident, but are somewhat dismayed at what appears to be a patchwork approach to
  jails’ mental health services across the state. We understand that without statutory change,
  OBH has little ability to truly enforce certain standards in county jail mental health services.
  Nevertheless, OBH is ultimately responsible for the quality and adequacy of interim jail mental
  health treatment and must use any available leverage to ensure that these defendants are
  receiving necessary services.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 23 of 36


                                                                                                  Page 23


  RELEASE OF PRETRIAL DETAINEES FOR COMMUNITY-BASED RESTORATION
  TREATMENT18

       35. Release of Pretrial Detainees for Community-Based Restoration Treatment. If the court releases
       the Pretrial Detainee on bond to commence Community-Based Restoration Treatment, the
       Department shall coordinate with the Court Liaison to develop a discharge plan (in a format approved
       by the Special Master) within seven days of the order to all parties involved in the Community-Based
       Services Recipient’s case, and the Court Liaison and community-based provider.

  The Department has made further progress on the requirement to develop discharge plans for
  persons identified as appropriate for Community-Based Restoration Treatment (CBRT). Progress
  is clear — and important work remains — in three areas:

       1. Pilot project in CMHIP: CMHIP has identified between 5-10 patients currently treated at
          CMHIP that could potentially transition to CBRT in the near future. While still unrestored,
          their improved clinical status and minimal public safety concerns make them more
          appropriate for release to CBRT, rather than staying at CMHIP. We affirm the
          Department taking this initiative and fully support the transition when appropriate. To
          date, however, no such transitions have occurred. CMHIP administrators have begun
          actively working on these cases; we anticipate that at least a few currently incompetent
          defendants will transition from CMHIP to CBRT before our next quarterly report, and that
          this type of “step down” approach may be one way to decrease length of stay in the
          hospital and allow for more rapid admissions from the waitlist.

       2. Impact of the Forensic Support Team (FST): As detailed in our January 2019 response to
          the Department’s plan for compliance, we envisioned multiple roles for the FST.
          Primarily, the FST was meant to monitor clinical and restoration progress for
          incompetent defendants in county jails awaiting transfer to CMHIP. Secondarily, three
          other roles were described: monitoring and coordinating cases in CBRT, facilitating
          transfers from jail to CBRT when appropriate, and serving as the point of contact for
          caseloads regardless of restoration location.

           To date, OBH has focused on the first role but has given less attention to the other roles.
           FST navigators have spent most of their time working with cases either in jails or in
           CMHIP. FST navigators have monitored clinical status and restoration progress for those
           in jails awaiting transfer to CMHIP — primarily defendants who have been categorized as
           Tier 2. Navigators have also worked with CMHIP to begin facilitating transfer of
           incompetent defendants to CBRT, though (as detailed above) no such transfers have yet


  18
    “Community-Based Restoration Treatment” means Restoration Treatment of a Community-Based
  Recipient that is ordered to be performed out of custody and in conjunction with a community-based
  mental health center or community organization.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 24 of 36


                                                                                           Page 24

       occurred. Navigators have also reportedly been effective in securing emergency holds,
       emergency transfers, and engaging in other crisis responses for a handful of cases. We
       affirm this important work.

       However, we must also note our concerns about the FST. First, the launch and
       implementation of the FST was slow. The navigators were hired in August, yet they had
       not uniformly begun formal monitoring of jail-based defendants until November. We
       appreciate the Department’s careful on-boarding of the team; their initial two-week
       training was thorough, comprehensive, and reasonably paced. However, implementation
       of the team since then seemed unnecessarily delayed. The Department described
       barriers such as lack of computers and other resources as reasons for the slow
       implementation, but the reality is that many incarcerated defendants needed OBH
       monitoring during the implementation period. We are pleased that the team of
       navigators has now begun their required frequency of contacts as mandated by the
       Consent Decree, and we are beginning to hear positive accounts of their work as a result.

       Second, we have some concerns about the allocation of FST navigator responsibilities.
       Navigators are working almost exclusively with in-jail defendants, which leaves no
       opportunity to attend to defendants transitioning to the community for CBRT. We agree
       that the priority for navigators must be those defendants who remain in custody. Those
       defendants are, as a group, most at risk for crisis. The Consent Decree mandates that
       navigators monitor these in-jail defendants at least once every ten days for clinical status
       and restoration progress; this monitoring addresses our third overarching goal of
       reducing harm to those on the waitlist. However, other goals of the Consent Decree are
       to reduce the number of persons on the waitlist and reduce the time spent on the
       waitlist. These goals are supported by facilitating transitions to CBRT and enhancing
       CBRT services. Navigators should play critical roles in both. Navigators should identify
       Tier 2 defendants who have clinically stabilized while in jail and actively work with
       stakeholders to transition them to CBRT services. Perhaps more importantly, navigators
       should be the Department’s “face” of restoration in the community — a visible expert in
       the restoration system who serves as the OBH point of contact whenever needs are
       identified. By serving as the Department’s restoration experts in the community,
       navigators increase restoration success, troubleshoot problems, address crisis situations,
       enhance community tenure, and help skeptical judges trust the Department’s
       community-based restoration services.

       The Department has, in general, agreed to these broad roles for navigators, but
       maintains that current workloads and staffing ratios preclude much community
       engagement by the FST navigators. Acknowledging that initial staff workload projections
       were probably inadequate, we will: 1) more explicitly describe our vision for the
       community role for FST navigators, and 2) work with the Department to request funding
       to support such a team.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 25 of 36


                                                                                          Page 25

       We are also keenly aware that all reports of FST navigators to date have been anecdotal
       in nature. There is no data dissemination system yet in place. We have offered expertise
       in data collection, analysis, and dissemination given our first-hand experience with such
       programs and their data systems in other states, yet OBH has been slow in
       operationalizing such a data system for the FST. We strongly encourage the
       development of a data-driven system for the FST.

       Finally, we acknowledge the impact of the Pitkin County suicide on the FST. Since that
       suicide, the FST was mandated to meet with every in-custody defendant statewide within
       three days of the announcement. This has occurred, which we again affirm as critically
       important progress. Additionally, OBH has created a decision tree for how often
       subsequent contacts must be face-to-face versus by telephone with treatment and/or jail
       providers. Certain circumstances merit face-to-face visits; these criteria were tentatively
       affirmed by DLC. A formal document outlining this drafted plan is forthcoming, the
       Department reports. We will provide our feedback to OBH and report on progress in our
       next quarterly report; we anticipate that such a document could easily lend itself to some
       data collection (e.g., timeliness of monitoring of in-custody defendants by FST navigators,
       if such monitoring is telephonic or face-to-face, what if any outcomes result from these
       contacts, clinical status and restoration progress, etc.).

    3. Coordination with the Bridges program: The State Court began their Bridges program in
       2018, using “court-liaisons” to help address the needs of persons with mental illness in
       criminal court settings. While most of their cases involve competency, Bridges liaisons
       are not uniformly assigned to all competency cases. But, ideally the FST and Bridges
       program act in a complementary manner to address the needs of persons needing
       competency-related services.

       As mentioned in our previous quarterly report, the Bridges Program and FST must work
       together to facilitate discharge and share responsibilities for competency-related cases.
       They both rely on similar (partially, but not entirely, overlapping) bodies of information.
       Thus, the Department and the Bridges team have been actively working to coordinate
       services, so that they can ultimately collaborate in a way that minimizes redundancies
       and gaps. We recognize that two similar, relatively new programs will inevitably face role
       confusion and “start up” challenges. Overall, we are pleased with the progress thus far in
       this communication and collaboration. FST and Bridges representatives have jointly
       produced documents that outline responsibilities of each program; while some
       inaccuracies and areas of confusion seem to persist, their interaction has been fruitful in
       both tone and outcome. Additionally, Bridges liaisons and supervisors have identified
       and communicated gaps and problems to OBH and to us; this allows us to follow up on
       specific problems for which we may have otherwise been unaware. Some of these
       situations are quite dire — suicides of persons in competency-related services — so we
       are quite grateful for this information from Bridges representatives, and encourage even
       more open communication between Bridges and OBH.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 26 of 36


                                                                                                        Page 26


  TRANSPORTATION OF PRETRIAL DETAINEES

        36. Transportation of Pretrial Detainees. If a Pretrial Detainee is transported to the Hospital for an
        Inpatient Competency Evaluation and the Department or a medical professional opines that the
        Pretrial Detainee is incompetent and the provisions of C.R.S. § 27-65-125 have been met, the
        Department shall not transport the Pretrial Detainee back to his/her originating jail.

  Over the past quarter, a total of 16 defendants were admitted to CMHIP for an inpatient
  competency evaluation, of whom only eight met C.R.S. § 27-65-125 criteria, according to
  hospital staff.19 None of these defendants who met civil commitment criteria were returned to a
  local jail.20

  As mentioned in previous quarterly reports, SB19-223 included language that allows CMHIP to
  keep defendants ordered for inpatient evaluation at CMHIP from the time that the evaluator
  opines them incompetent to proceed (rather than requiring C.R.S. § 27-65-125 criteria be met,
  or that the originating court adjudicates the defendant as incompetent). This is now found in
  C.R.S. § 16-8.5-105 (IV-b-5) and reads as follows:

        When the court orders an inpatient evaluation, the court shall advise the defendant that
        restoration services may commence immediately if the evaluation concludes that the
        defendant is incompetent to proceed, unless either party objects at the time of the
        advisement, or within 72 hours after the receipt of the written evaluation submitted to the
        court.

  Policies and procedures governing the decision-making in these circumstances are still in
  development. At times, CMHIP may need to balance these incompetent individuals already in
  the hospital and in need of hospital-level care with those Tier 1 or Tier 2 defendants in county
  jails approaching their deadlines for admission. To date, decisions among these individuals have
  been made primarily on clinical grounds, but we also understand the need to admit individuals
  who have been waiting in county jails for extended periods of time. Discussions among OBH and
  DLC have been amiable and productive in these challenging situations.




  19
     According to the October Special Master Compliance Report (p.24), submitted by CDHS on November
  7, 2019.

  20
       See the Department’s monthly report (p.16) filed November 7, 2019.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 27 of 36


                                                                                                    Page 27


  NOTIFICATION OF NON-COMPLIANCE WITH TIME FRAMES

     38. Notification of Non-Compliance with Timeframes. The Department shall notify the Special
     Master and DLC weekly regarding any non-compliance with timeframes.
     (a) Only one notice per Pretrial Detainee shall be provided and should include: (i) The name of the
     Pretrial Detainee; (ii) The Pretrial Detainee’s location; (iii) The Pretrial Detainee’s charges based on
     information available to the Department; (iv) The Pretrial Detainee’s bond amount based on
     information available to the Department; (v) Whether a forensic assessment has been made on
     whether restoration in the community is appropriate; (vi) Whether the Pretrial Detainee has
     previously been found incompetent; (vii) What efforts are being made to provide timely Competency
     Services to the Pretrial Detainee, including communications with the court, Court Liaisons, and
     community mental health providers;
     (b) The Department shall accompany its Monthly Data Report (see Paragraph 52) with a separate
     “Fines Report” which will include the names of the Pretrial Detainees for whom the Department has
     accrued a fine during the preceding month, the number of days each Pretrial Detainee waited in the
     County Jails past the timeframes for compliance, and the total fines owed by the Department for the
     preceding month.
     (c) The Department shall pay the total fines owed on the date the Fines Report is submitted to the
     Special Master to be deposited in a trust account created for the purpose of funding non-Department
     mental health services. The account will be managed by a court-appointed administrator. Decisions
     concerning payments out of the account will be made by a committee consisting of a representative
     from the Plaintiff, a representative from the Department, and the Special Master. Any disputes
     regarding the fines shall be handled through the dispute resolution process identified in Paragraph 59.


  The Department has continued to provide reliable notification of non-compliance of time frames
  on a weekly basis, as required by the Consent Decree (since June 1, 2019). Likewise, the
  Department has completed a “Fines Report,” as prescribed by the Consent Decree. Finally, as
  prescribed by the Consent Decree, the Department has been paying these fines into a trust
  account (managed by Cordes & Company, LLP).

  The funds from these fines are already going to good use. A small committee comprising
  Department administration (Worthwein, Scofidio), a representative from the Plaintiff (i.e.,
  Disability Law Colorado leader, Ivandick), and the Special Masters has met regularly for several
  months to address use of these fines. The broad goal is to use the funds in ways that help those
  involved in the mental health and criminal justice systems (i.e., those who are, or are likely to
  become, involved in competency-related services), and to reduce Colorado’s “competency
  crisis,” by providing new services of interventions that do not already fall within the
  Department’s responsibilities. In other words, funds from the fines should supplement and not
  replace existing services.

  The first opportunity to use these funds for prompt services emerged through a collaboration
  with the Colorado Coalition for the Homeless (CCH), which was renovating a hotel to create
  Fusion Studios, which comprise 182 single-unit residences for homeless individuals. Because
  CCH has a strong record of fiscal responsibility and successful housing interventions, the
  Department explored a collaboration to dedicate new residences to those involved in the
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 28 of 36


                                                                                                Page 28

  competency system, particularly defendants who could be eligible for community-based
  competence restoration if they had access to housing (a lack of housing is a common barrier to
  outpatient restoration treatment). Ultimately, in an arrangement finalized on October 2, 2019,
  the Fines Committee contributed $3.5 million to the Fusion Studio project, in exchange for 28
  dedicated residences for competence-involved individuals whom the Department refers, over
  the next five years. Because the project involved renovations to an existing hotel (rather than
  new construction) this housing will become available at a remarkably rapid pace; the
  Department should be able to refer occupants in December, and will target those who are ready
  to transition out of the hospital and continue restoration services in the community.

  Though the Fines Committee has not finalized the next funding priorities, the Committee is
  investigating a pilot test of a “competency docket” or “competency calendar” in a Colorado
  District. We have researched and consulted with other jurisdictions around the country, and it is
  clear competency-specific dockets offer a number of advantages to courts and defendants, and
  tend to expedite competency-related procedures in ways would help defendants and the
  Department waitlists. Furthermore, Judges in Colorado’s 18th Judicial District are highly
  motivated to establish a competency docket. This initiative would use a fairly small fraction of
  the fines funds; the District does not anticipate any funding requests for the judges or clerks, but
  would like court-based clinicians to aid in the processes. The planning is still underway; we
  anticipate this will be our next high priority for funding, and likely make a significant contribution
  to expediting competency-related services in this District (and likely beyond, to the extent this
  serves as a model for other Districts to replicate).
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 29 of 36


                                                                                                  Page 29


  CONSENT DECREE SECTION VII UPDATES

  CIVIL BED FREEZE

     39. Civil Bed Freeze. The Department’s 2018 Plan included an effort to freeze civil admissions to its
     beds to devote Hospital beds to perform Inpatient Restoration Treatment services. On February 7,
     2019, the Department agreed to stop this practice. The Department will continue to leave the state’s
     civil and juvenile beds allocated as of the execution of this Consent Decree for civil and juvenile
     psychiatric admissions and will not freeze or convert those beds to provide competency services for
     Pretrial Detainees, unless the Department receives prior agreement from the Special Master to use
     unutilized beds for such purposes. This strategy to facilitate compliance with the Consent Decree
     shall only be re-implemented in the future upon agreement of the Special Master.

  The Department continues to report that they have removed the “civil bed freeze” as mandated
  by the Consent Decree. That is, they have not re-purposed the civil beds at CMHIFL for
  competence restoration, as they had once proposed. Per our request, the Department
  continues to provide a census report on the CMHIFL patients in their monthly report. As of their
  most recent report, the CMHIFL population included a total of 94 patients, 90 of whom were civil
  patients. Although four patients had a forensic status, the Department has explained these
  special circumstances to the Plaintiff and the Special Master, and provided reasonable
  justification in the monthly report. All parties have agreed these reflect reasonable exceptions.
  Most recently, all Parties agreed to allow CMHIFL to serve as a setting for certain one-day
  competency evaluations, provided that the defendant does not require admission.

  During monthly multi-party meetings, the Department has discussed any potential changes to
  the use of any CMHIFL beds (e.g., allocating a few new beds at CMHIFL to accommodate
  inpatient competence evaluations — not restoration — which may reduce the need to transport
  Denver-area defendants to CMHIP for inpatient evaluation). Generally, the Plaintiffs and Special
  Masters have agreed with the minor changes they have proposed, because these tend to reflect
  efficient steps that better serve the Departments’ consumers.

  For the foreseeable future, the Department will continue to wrestle with the reality that too few
  civil beds exist in Colorado. A potential, albeit indirect, benefit of the Consent Decree may be to
  increase civil capacity through the reduced need for forensic beds; the Department will need to
  continue to monitor this trend and the outcomes of Consent Decree initiatives to determine the
  ongoing and future needs for civil beds.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 30 of 36


                                                                                                  Page 30


  COMPREHENSIVE AND COHESIVE PLAN

     40. Comprehensive and Cohesive Plan. The Special Master’s first recommendation was to revise the
     Department’s 2018 Plan into a more comprehensive and cohesive plan. Dkt. 146. By or about
     January 2020, the Department will produce an initial plan resulting from a long-term visioning
     process with DLC, the Special Master, and stakeholders that will consolidate disparate pieces of the
     Department’s current plan, along with legislative initiatives, in a cohesive package for courts,
     administrators, service providers, and legislators to consider. As referenced in the Special Master’s
     Recommendation Number 7, the 2020 Plan will highlight the methods to prioritize quality amid
     quantity and time pressures. Dkt. 146 at 42. On an annual basis thereafter, the Department will
     review and revise the plan as appropriate based upon data provided by the Department.

  The Department continues to move closer to developing a comprehensive, cohesive plan. The
  final plan is due to be submitted in January 2020. As we detailed in our last quarterly report, the
  Department has taken substantial steps to:

     1. Coordinate and align policies and services within a long-term vision for competency-
        related services, and

     2. Ensure that their emerging plan is supported by, and integrated with, statutory
        improvements and efforts from other stakeholders regarding competency services.
        Indeed, they have shared the preliminary plan with the Governor’s Blueprint Task Force
        subcommittee that is addressing competence-related issues.

  The Department has continued developing the plan through the efforts detailed in our previous
  quarterly report (i.e., various internal meetings, specific coordination initiatives, participation in
  the Governor’s blueprint taskforce committee, etc.). We affirm these efforts and encourage
  them to continue.

  Along with these important accomplishments, we see the following as important, remaining next
  steps towards a “Comprehensive, Cohesive Plan” for the Department to take in the near future:

     •   Write the plan. The final, written plan is due in January 2020, though it will be important
         to share drafts with us and other stakeholders before then. The written plan should
         include an articulation of the larger vision for competency services in Colorado, along
         with specific goals. It should also include descriptions of the components of the
         competency services system, policies and protocols, a glossary, desired outcomes, and
         visual representations of the entire system (described below) and the smaller component
         parts.

     •   Create a visual representation of the new competency services system. This should be a
         1-2 page representation of how the different components are integrated and
         interconnected. It should be tailored to a lay audience, so that stakeholders outside the
         Department can see the system, see where they fit into the system, and understand the
         context for their functions and roles in the system.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 31 of 36


                                                                                            Page 31




    •   Educating all stakeholders, both within and outside of the Department. As we have
        emphasized in prior reports and in discussions with the Department, it is crucial for
        Department employees and stakeholders to understand the changing system in which
        they work. It will be important to continue educating evaluators, hospital staff, the bar,
        and the judiciary about recent and emerging changes.

    •   Plan for 2020 legislative session. Inevitably, SB19-222 and SB19-223 will require
        adjustment as they are implemented. The Department must collect outcome data for
        each bill and begin making drafted adjustments to both bills in late 2019 / early 2020.
        Furthermore, the Department should continue their recent exploration of other potential
        legislation that may improve competency services and better address the population of
        individuals likely to be involved in the competency system. To date, potential legislation
        includes increasing OBH oversight regarding jail-based mental health services, decreasing
        competency mandates for lowest-level offenders, and adjusting competency re-
        evaluation time frames.

    •   Refine workloads and expectations within new programs. Analogously, the new
        Department programs (triage, CBRT, data team) will require careful monitoring of
        outcomes so that necessary adjustments can be made. Adjustments might include
        revised workloads for Court Service evaluators, jurisdictions for FST Navigators, contracts
        for CBRT providers, intensity of JBBS services for defendants at various stages of the
        competency process, and so on. Additional positions will almost certainly be needed
        over time (i.e., more Court Service evaluators and FST community navigators). In short,
        the Department is launching many promising initiatives; all of these are new and
        complicated enough that they will inevitably require close observation and fine-tuning.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 32 of 36


                                                                                              Page 32




  INCREASE COMMUNITY RESTORATION SERVICES

     41. (a) Implement a coordinated wide-scale outpatient (community-based) competency restoration
     (OCR) system. This system shall be integrated and submitted with the “Comprehensive and
     Cohesive Plan” referenced in Paragraph 40 herein. This plan shall be approved by the Special
     Master.

  As in our past quarterly report, the Department continues to progress in developing a wide-scale
  outpatient, community-based restoration treatment program (CBRT). Their formal CBRT
  program began in March of 2018, and referrals for outpatient restoration have ranged from 42-
  46 defendants per month during the past quarter (an increase from the prior quarter). Although
  we hope to see these referrals — in particular, the proportion of defendants referred for CBRT
  (detailed in 41(c) below) — continue to increase, we perceive the Department maintaining
  meaningful steps towards further CBRT:

     •    The Department has increasingly established contracts with the community mental
          health centers (nearly all of them, at this point) to provide CBRT.

     •    The Department increasingly considers and describes outpatient restoration the default
          approach for restoration, unless there is clear reason for inpatient restoration. Simply
          shifting the “default setting” (particularly as evaluators and judges understand it) will
          help to increase community-based restoration, and decrease unnecessary inpatient
          admissions.

      •   Pilot project in Denver County: The Department has allocated $500,000 to Mental Health
          Center of Denver (MHCD) and Denver Pre-trial Services to establish a pilot program that
          bolsters case management, treatment, and supervision in order to expand CBRT in the
          Denver metro area. Though a pilot program, this type of targeted intervention in such a
          high-need area may be sufficient, even by itself, to influence waiting list and wait time
          figures for the state. The Department reports that the project began a “soft launch” two
          weeks ago with three referrals through Denver District Court. They are waiting to see if
          those three referrals are accepted by the court’s pre-trial services branch; more referrals
          are expected to begin next week and will expand to the Denver County Court. We
          anticipate this pilot will be an important demonstration project for CBRT.

  Along with these important accomplishments, we see the following as important, remaining next
  steps for the Department to take in the near future. Unfortunately, these recommendations
  remain virtually unchanged from our last quarterly report, emphasizing the need for attention:

     •    Continue educating evaluators, the defense bar, and the courts that CBRT is available,
          and should be considered the default option.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 33 of 36


                                                                                                   Page 33


     •   Further train evaluators, who must soon include recommendations for restoration
         location (inpatient or outpatient) in the conclusion of any report that opines a defendant
         is not competent. Evaluators will need to better understand the CBRT system, and
         become reliable with one another (i.e., offering similar opinions in similar cases) in
         recommending CBRT versus inpatient restoration.

     •   Provide to the Special Masters requested data on CBRT process and outcomes. Such
         data will be important for quality assurance, improving services, and further planning.


      41. (b) The Department may utilize private hospital beds to meet the needs of Pretrial Detainees
     meeting C.R.S. § 27-65-105(a) civil commitment criteria and with prioritization to Pretrial Detainees
     already residing within the same geographic location. The Department shall create a plan to
     implement this subsection (b) to be approved by the Special Master.

  The Department has contracted with a local hospital to provide five inpatient beds for short-
  term competency related services. These beds are currently filled. OBH is close to finalizing a
  contract with an additional private hospital in the Denver metro area for three additional beds.


     41. (c) The Department currently estimates that 10-20% of Pretrial Detainees admitted for inpatient
     restoration do not need hospital-level care. Dkt. 146 at 29. The Department will make best efforts to
     reduce inpatient restoration hospitalizations by 10% and increase community restorations by 10% in
     six-month increments beginning June 1, 2019. The baseline for the preceding sentence will be
     determined by the Special Master by June 1, 2019, utilizing data provided by the Department. On
     June 1, 2020, the Special Master will establish a modification of this guideline based upon a survey of
     the data collection and implementation of the Department’s Plan.

  As prescribed in the Consent Decree, we established a Baseline for improvement, by calculating
  the most recent six-month period of available data (i.e., Nov 2018 – April 2019) prior to the June
  1, 2019 deadline. We also recommend using proportional metrics when pursuing goals that are
  fundamentally proportional in nature (i.e., a 10% increase in community-based restoration and a
  10% decrease in inpatient restoration). In other words, while the Department may not have full
  control over the actual number of referrals, they have greater control over the proportion of
  referrals they direct to outpatient versus inpatient restoration. Therefore, we chose to set the
  baseline figures, and establish subsequent performance goals, based on proportions instead of
  raw numbers. Thus, calculating target goals for restoration based on these percentages of
  individuals referred to inpatient versus outpatient services yields the following goals:
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 34 of 36


                                                                                                        Page 34



                                               Inpatient Restorations           Outpatient Restorations


  Baseline (past 6 months)                  Recent 6-month average: 69%        Recent 6-month average: 31%

  December 1, 2019 goal                      69% reduced by 10% = 62%          31% increased by 10% = 34%

  June 1, 2020 goal                          62% reduced by 10% = 56%          34% increased by 10% = 37%

  Note: All percentages rounded to nearest 1%.



  Therefore, the December 1, 2019 performance goal to reduce inpatient restoration by 10% and
  increase outpatient restoration by 10% should yield no more than 62% of defendants referred
  for inpatient restoration and no less than 34% of defendants referred for outpatient
  (community-based) restoration.

  As of this quarter (i.e., preceding November 28, 2019), the portion of defendants referred to
  CBRT has averaged 32.2%, which was an improvement over the last quarter.21 Indeed, the
  Department has met (or nearly met) the 34% proportion for several individual months. The goal
  is to reach 34% as a six-month average by December 2019. We anticipate they will meet, or
  come quite close to meeting, this goal if their current trend continues.

  We are hopeful that the Department will be very close to compliance with Paragraph 41 of the
  Consent Decree by increasing outpatient restoration to 34%, on average, for the period spanning
  June 1, 2019 through December 1, 2019. Aside from a few months of lower referral
  percentages, most months were well within the 34% mark. We continue to view this aspirational
  goal as largely reasonable. However, we must mention a caveat to this goal in light of recent
  events. We were alerted to two completed suicides and at least two successful interventions of
  suicidal individuals, all of whom were involved in CBRT services within the past several months.
  Clearly these situations must be taken seriously. We have requested all relevant records and
  documentation for each of these situations so that we can properly investigate and understand
  the context for each. In addition, we have requested death and suicide rates for CBRT
  participants overall, so we can compare these rates against normative rates for all OBH clients.

  Regardless of normative rates, however, no suicide is ever tolerable. OBH must ensure that
  referrals for the CBRT system are appropriate and well-informed; court services evaluators, FST
  navigators, and CMHIP discharge planners must all be thoroughly informed about the CBRT
  system, its resources, and the persons best served by it. Additionally, CBRT services must be
  robust and nimble enough to identify persons in crisis and manage their emergency needs
  quickly and effectively. Without the aforementioned requested records, we cannot comment on


  21
       This has increased from the 28.8% six-month average at the time of our prior quarterly report.
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 35 of 36


                                                                                          Page 35

  either of these two components in this report. We will have more information for our next
  quarterly report.

  However, at a minimum, we strongly encourage the Department to self-assess which
  participants are appropriately positioned for success in the CBRT system, and only refer those
  types of persons to the program. If that referral rate is ultimately less than 34% of the total
  number found ITP, we support lowering the aspirational goal accordingly. We aim to place the
  maximum number of appropriate persons in CBRT, but are not wedded to a predetermined rate
  if that rate cannot safely manage all persons within it.

  Also, we reinforce the need for OBH to provide outcome data on CBRT. We have requested this
  outcome data for several months and have met with CBRT administrators multiple times during
  the past six months to develop outcome variables. Although OBH has many concurrent data
  requests, we continue to strongly request empirical outcome data for CBRT (and the FST, as
  mentioned earlier).
Case 1:11-cv-02285-NYW Document 180 Filed 11/27/19 USDC Colorado Page 36 of 36


                                                                                            Page 36




  CONCLUSION

  As detailed throughout this report, we perceive the Department has made significant and
  meaningful progress in enacting changes prescribed in the Consent Decree. Indeed, several key
  interventions prescribed by the Consent Decree (e.g., the triage system, the Forensic Support
  Team) have become fully operational during this reporting period. These have begun to
  significantly change the overall key metrics, in that the Department is generally responding
  promptly to those identified as Tier 1. Put simply, the most acutely ill defendants — those
  whose welfare was a primary focus in the current legislation and Consent Decree — do seem to
  be receiving more prompt treatment upon launch of the Triage System. More subtle
  improvements are also clear, as the overall wait list has decreased slightly in the past quarter.
  On the other hand, it remains for the Department to begin accelerating inpatient restoration
  treatment for Tier 2 defendants, whose needs may be less urgent, but nevertheless important.
  And of course, recent suicides raise serious questions about services and quality assurance
  mechanisms in certain areas. We will continue to work with the Department on these and
  related matters, and we encourage you to contact us with any questions or requests. We
  appreciate the opportunity to serve the court, and the state of Colorado, in these important
  efforts.




  Neil Gowensmith, Ph.D.
  President, Groundswell Services Inc.




  Daniel Murrie, Ph.D.
